Citation Nr: 1548282	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-07 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 2010 for the award of service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an increased rating for GERD, rated initially as noncompensable and as 10 percent from September 28, 2012.

3.  Entitlement to service connection for a cardiac condition, to include as secondary to service-connected GERD.


REPRESENTATION

Appellant represented by:	Stephen H. Cristal, Esq.



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The April 2013 rating decision increased the rating for GERD to 10 percent effective November 19, 2012, and the December 2013 rating decision denied service connection for a cardiac condition associated with GERD.  

During the pendency of appeal, a November 2013 rating decision changed the effective date for the award of a 10 percent rating for GERD to September 28, 2012.  This decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2015 Substantive Appeal to the Board (VA Form 9), the Veteran requested a Board hearing by live videoconference.  The record does not reflect that the requested hearing has been scheduled.  Accordingly, the claims must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by live videoconference before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


